In re Jackson, Wade P.; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “F”, No. 300-608.
Denied. Relator has failed to show that he has complied with the procedure set forth in Public Records Law, La.Rev.Stat. 44:1 et seq., by commencing his efforts to obtain the initial police report and district attorney’s files by making a request to the custodians of those records. If the records custodian denies or does not respond timely to relator’s request, relator should follow the procedure set out in La.Rev.Stat. 44:35. As to the trial court transcript, relator has not shown a particularized need.
DENNIS, J., not on panel.